Citation Nr: 0600540	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether VA properly apportioned the appellant's VA disability 
compensation benefits on behalf of his child, R.P., in the 
amount of $200.00 per month, from August 1, 1991 to January 
8, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The appellant served on active duty allegedly from September 
1983 to September 1985, but this period of service has not 
been verified.

This claim comes on appeal of an October 2003 special 
apportionment decision, in which the VA Regional Office (RO) 
in Fort Harrison, Montana, granted R.P., the appellant's 
child, an apportionment of the appellant's VA disability 
compensation benefits in the amount of $200.00 per month, 
effective from August 1, 1991 to January 8, 2004.

The appellant testified in support of his claim at a video 
conference hearing held before the Board in October 2005.  
During that hearing, his representative mentioned that the 
veteran had requested, but not yet received a decision 
regarding a waiver of recovery of an overpayment that 
resulted from an apportionment of his benefits to the 
appellee after she and the appellant were divorced.  See 
Hearing Transcript, pages 7-8 (Oct. 25, 2005).  According to 
the claims file, however, the Committee on Waivers and 
Compromises granted the appellant the requested waiver in a 
Decision on Waiver of Indebtedness dated in April 2005.  That 
matter is thus resolved and not pertinent to the claim on 
appeal.


FINDINGS OF FACT

1.  VA provided the appellant and appellee adequate notice 
and assistance with regard to the claim on appeal.  

2.  The appellant and appellee married in June 1980, had a 
child, R.P., in December 1986, and divorced in July 1991.

3.  The child is in the custody and care of the appellee. 

4.  The record conflicts regarding whether the veteran is 
reasonably discharging his responsibility for his child's 
support.

5.  The appellee has demonstrated that, during the period 
extending from August 1, 1991 to January 8, 2004, hardship 
existed. 

6.  From August 1, 1991 to January 8, 2004, an apportionment 
of the appellant's VA disability compensation benefits on 
behalf of his child, R.P., particularly in the amount equal 
to the additional benefit which the veteran received by 
virtue of having R.P. as a dependent child, did not cause the 
appellant undue hardship. 


CONCLUSION OF LAW

VA properly apportioned the appellant's VA disability 
compensation benefits on behalf of his child, R.P., in the 
amount of $200.00 per month, from August 1, 1991 to January 
8, 2004.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5307 (West 2002); 
38 C.F.R. §§ 3.159, 3.450, 3.451 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided both the appellant and the 
appellee adequate notice and assistance with regard to the 
claim on appeal such that the Board's decision to proceed in 
adjudicating this claim does not prejudice either party in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the appellant and appellee VCAA 
notice by letters dated in July 2004 and May 2005, after 
initially deciding the claim on appeal in a special 
apportionment decision dated in October 2003.  In the VCAA 
notice letters, the RO acknowledged the claim on appeal, 
notified the parties of the evidence needed to substantiate 
that claim, informed them of the VCAA and VA's duties to 
assist and indicated that it was developing this claim 
pursuant to VA's duty to assist.  The RO identified the 
evidence it had received in support of the claim on appeal 
and the evidence VA was responsible for securing.  The RO 
explained that it would make reasonable efforts to assist the 
parties in securing evidence pertinent to the claim provided 
they identified the sources of such evidence.  The RO further 
explained that, ultimately, it was the parties' 
responsibility to ensure the RO's receipt of all pertinent 
evidence.  The RO advised the parties to submit all evidence 
they had or to identify sufficiently all pertinent evidence 
for VA to obtain.  

The content of these notice letters considered in conjunction 
with the content of other documents sent to the appellant 
during the course of her appeal reflect compliance with the 
express requirements of the law as found by the Court in 
Pelegrini II.

Specifically, in letters dated from December 2002 to October 
2004, a special apportionment decision dated in October 2003, 
a statement of the case issued in May 2004, and a 
supplemental statement of the case issued in August 2005, VA 
provided the parties some of the same information noted in 
the aforementioned VCAA notice letters.  As well, VA 
explained the reasons for which VA denied the appellant's 
claim and identified the evidence it had considered in 
denying that claim and the evidence still needed to 
substantiate that claim.  As well, the RO furnished the 
parties all provisions pertinent to the claim on appeal, 
including those governing VA's duties to notify and assist.

For the following reasons, any defect with respect to the 
timing of the VCAA notice letters was harmless error.  First, 
as previously indicated, in the aggregate, VA met the content 
notification requirements of the VCAA.  Second, in Pelegrini 
II, the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO decided the claim on 
appeal, the only way that VA could now provide notice prior 
to initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that the appellant filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the appellant to begin the appellate process anew.  Moreover, 
in reviewing determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the RO's prior decision.  
As such, the parties are in no way prejudiced by having been 
provided notice after the initial RO decision.  Rather, VA 
afforded them the appropriate opportunity to identify or 
submit additional evidence prior to the Board's consideration 
of this appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his or her claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  
Because, in this case, the content requirements of a VCAA 
notice have essentially been satisfied, any error in not 
providing a single notice to the parties covering all content 
requirements, or any error in timing, is harmless error and 
no prejudice results to either party.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim on appeal.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, VA 
secured and associated with the claims file all evidence the 
parties identified as being pertinent to the claim on appeal, 
including financial statements.  Given the nature of the 
claim on appeal, no medical inquiry was necessary.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [parties] regarding 
what additional evidence [they] could submit to substantiate 
[their] claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  The Board thus 
deems the record ready for appellate review.   

I.  Analysis of Claim

The basic facts in this case are not in dispute.  The 
appellant and appellee married in June 1980.  The RO granted 
the appellant VA disability compensation benefits, effective 
from September 1985, by rating decision dated in November 
1985.  By letter dated in December 1985, the RO informed the 
appellant that he would be receiving such benefits, which 
included an additional amount for a dependent spouse, 
effective from December 1985.  The appellant received such 
benefits until December 1986, when he and the appellee had a 
child, R.P.  In December 1987, the RO amended the appellant's 
VA disability compensation benefits to reflect the existence 
of another dependent, the appellant's child, R.P., effective 
from January 1987.  

In August 1987, the appellee informed VA that the appellant 
had deserted her and left her to care for R.P.  She requested 
an apportionment of the appellant's VA disability 
compensation benefits.  In November 1987, based on a showing 
of need, primarily with regard to R.P., and a lack of 
evidence indicating that the veteran would suffer undue 
hardship as a result, the RO granted the appellee and R.P. an 
apportionment of the appellant's VA disability compensation 
benefits in the amounts of $32.00 monthly, effective from 
September 1987, and $200.00 monthly, effective from January 
1988.  

The appellee and R.P. continued to receive this apportionment 
when, in March 1990, the appellant challenged such an award 
on two bases: that the appellee was no longer in financial 
need of such an award and that it caused the appellant undue 
hardship.  The RO never decided this matter as the appellant 
failed to submit evidence the RO requested in support of the 
claim.  Rather, the RO learned that the appellant and the 
appellee had reconciled, and in response, notified the 
veteran by letter that it had discontinued the apportionment 
to the appellee and R.D., effective from November 1990.  

The appellant and appellee divorced in July 1991, but did not 
inform VA of this fact when the divorce occurred.  
Subsequently, VA awarded the veteran vocational 
rehabilitation benefits, and in response, in February 1995, 
the appellee filed a claim for an apportionment of those 
benefits.  The RO never decided this matter as the appellee 
failed to submit evidence the RO requested in support of the 
claim.  However, in correspondence sent to the appellant in 
response to the appellee's claim, it is apparent that, as of 
February 1995, the RO had not discontinued the apportionment 
of the appellant's VA disability compensation benefits to the 
appellee and R.D., as indicated previously.  
 
In a VA Form 21-686C (Declaration of Status of Dependents) 
received in September 2002, the appellant informed VA that he 
and the appellee were divorced and that R.P. was in the 
custody of the appellee.  In a VA Form 21-0538 (Status of 
Dependents Questionnaire) received in October 2002, the 
appellant provided VA the same information and indicated that 
VA did not pay him an additional amount for the appellee 
and/or R.P., but rather, apportioned them $250.00 of his VA 
benefits.

In light of this submission, the RO removed the appellee as a 
dependent from the appellant's award of VA disability 
compensation benefits and discontinued the apportionment paid 
on her behalf, effective from August 1991.  In a special 
apportionment decision dated in October 2003, the RO 
determined that, since the appellant and appellee divorced, 
R.P. had been entitled to an apportionment of the appellant's 
VA disability compensation benefits, in the amount of $200.00 
monthly.  

The appellant contends that VA improperly apportioned his VA 
disability compensation benefits on behalf of his child, 
R.P., from August 1, 1991 to January 8, 2004.  He argues 
that, during that time period, he was discharging his 
responsibility for R.P.'s support.  Allegedly, when the 
appellant and appellee divorced, the appellant set up a trust 
fund for R.P., which has provided her $250.00 monthly since 
the divorce.  The veteran asserts that because he adequately 
cared for R.P. during the time period at issue, he did not 
believe it was necessary to complete the Financial Status 
Reports VA sent to him for the purpose of determining his 
financial status from August 1, 1991 to January 8, 2004.  The 
appellant alternatively contends that, during that time 
period, his total monthly expenses exceeded his monthly 
income and that therefore such an apportionment caused him 
undue financial hardship. 

According to statute, if the veteran's children are not in 
his custody, all or any part of compensation payable on 
account of any veteran may be apportioned as is prescribed by 
the Secretary of Veterans Affairs.  38 U.S.C.A. § 5307 (West 
2002).  VA regulations elaborate that an apportionment may be 
paid if the veteran's children are not residing with the 
veteran and the veteran is not reasonably discharging his or 
her responsibility for the support of those children.  38 
C.F.R. 
§ 3.450 (a)(1)(ii) (2005).  If a veteran is providing for his 
dependents, however, under 38 C.F.R. § 3.450(c), no 
apportionment may be made.

Notwithstanding the above, a "special apportionment" may be 
paid pursuant to 38 C.F.R. § 3.451, and without regard to any 
other provision relating to apportionment, where hardship is 
shown to exist on the part of the veteran's dependents.  In 
such cases, compensation may be apportioned between the 
veteran and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, the following facts are to be 
considered: the amount of VA benefits payable, other income 
and resources of the veteran and of the dependents who are 
claiming apportionment, and the special needs of the veteran, 
his or her dependents and/or the apportionment claimants.  
38 C.F.R. § 3.451 (2005).  A special apportionment is thus 
apparently meant to provide for a dependent in a situation in 
which the veteran is reasonably discharging his 
responsibility for the support of his children, but special 
circumstances exist which warrant giving the dependents 
additional support.

In this case, the evidence conflicts with regard to whether 
the veteran is reasonably discharging his responsibility for 
R.P.'s support.  As previously indicated, the appellant 
alleges that, when he and the appellee divorced, he set up a 
trust fund for R.P., which has provided R.P. $250.00 monthly 
since the divorce.  He has, however, submitted no 
documentation supporting this allegation.  The appellee, on 
the other hand, alleges that the appellant is responsible for 
providing R.P. $200.00 monthly, but does not fulfill this 
responsibility.  She has submitted a divorce decree 
confirming that, once divorced, the appellant agreed to pay 
such a sum to the appellee on R.P's behalf for her support, 
maintenance and education.  The appellee has not, however, 
submitted documentation confirming that the appellant has 
failed to make such payments.  

Regardless, the Board may still decide this case.  As 
previously indicated, a "special apportionment" may be paid 
pursuant to 38 C.F.R. § 3.451, and without regard to any 
other provision relating to apportionment, including 
38 C.F.R. § 3.450, where hardship is shown to exist on the 
part of the veteran's dependents.  In this case, the appellee 
has demonstrated that, during the period extending from 
August 1, 1991 to January 8, 2004, hardship existed.  
According to various financial statements of record and other 
financial information the appellee has submitted, prior to 
2000, when the appellee remarried, the appellee was either 
unemployed, or making insufficient money to meet family 
expenses.  Once married, the appellee's financial situation 
improved dramatically, however, combined family income still 
fell short of meeting combined family expenses.  

The question thus becomes whether the apportionment at issue 
caused the appellant undue hardship.  The RO provided the 
appellant multiple opportunities to submit financial 
information pertinent to this matter, but the appellant did 
not take advantage of the opportunity.  Rather, at his 
personal hearing, he explained that he did not believe that 
such information was necessary given that the apportionment 
caused him hardship.  The record thus includes no evidence 
substantiating that he experienced undue hardship as a result 
of the apportionment.  The Board thus finds that, from August 
1, 1991 to January 8, 2004, an apportionment of the 
appellant's VA disability compensation benefits on behalf of 
his child, R.P., particularly in the amount equal to the 
additional benefit which the veteran received by virtue of 
having R.P. as a dependent child, did not cause the appellant 
undue hardship. 

In light of the foregoing, the Board concludes that VA 
properly apportioned the appellant's VA disability 
compensation benefits on behalf of his child, R.P., in the 
amount of $200.00 per month, from August 1, 1991 to January 
8, 2004.  Inasmuch as the preponderance of the evidence is 
against the appellant's claim, such claim must be denied.  


ORDER

VA having properly apportioned the appellant's VA disability 
compensation benefits on behalf of his child, R.P., in the 
amount of $200.00 per month, from August 1, 1991 to January 
8, 2004, the claim is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


